ORDER
These matters were consolidated for consideration before the Supreme Court. The plaintiffs in each case appealed from summary judgment entered against them in Superior Court. All parties were ordered to appear and show cause why the issues raised should not be summarily decided.
Both plaintiffs had attempted to perfect a mechanic’s lien against the property of the defendant corporation. The issue in *340both cases is whether the trial justice erred in ruling that the plaintiffs attempted to enforce their liens too late under the terms of § 34-28-10.
After reviewing the memoranda submitted by the parties and hearing their counsel in oral argument, it is the conclusion of this court that cause has not been shown. We are of the opinion that the plaintiffs failed to comply with the statutory time requirements and therefore summary judgment was properly entered against them. Both plaintiffs failed to file their petitions to enforce within 120 days of the date they ended their work on the site, the event which “first occurred” under the terms of § 34-28-10.
For these reasons the plaintiffs appeals are denied and dismissed, the judgments appealed from are affirmed and the papers of the cases are remanded to the Superior Court.